DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “based on a determination that a size of the storage unit is greater than that of the first motion compensation unit, the preset correspondence facilitates determining a value of the third motion vector as being equal to an average value the second motion vector and a fourth motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit, and the fourth motion vector is a motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit other than the first motion compensation unit, ” and requested reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C.§ 103
In response, the Examiner respectfully disagrees. Examiner notes that the limitation in question above is a contingent limitation and it is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. For example, the size of the storage unit can be smaller than or equal to the first motion compensation unit. As stated in the MPEP 2111.04, II,: “ [t]he broadest reasonable 
For the above reasons, it is believed that the rejections should be sustained.

Examiner’s Note
Examiner notes that under the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Also, under the  broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (JVET-G1001- Algorithm description of Joint Exploration Test Model 7 (JEM7)", JOINT VIDEO EXPLORATION TEAM (JVET)OF ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 7TH MEETING, 13-7-2017 - 21-7-2017; TORINO, 19 August 2017 (2017-08-19), pages i-iv, 1, XP030150980, Retrieved from the Internet: URL:http://phenix.int-evry.fr/jvet/doc_end__user/documents/7_Torino/wg11 /JVET-G0001-v1 .zip), hereinafter referred to as Chen, in view of Chuang et al. (US 20190082191 A1), hereinafter referred to as Chuang.
Regarding claim 1, Chen discloses obtaining a first motion vector of a motion compensation unit included in an affine code block the first motion compensation unit being a first motion compensation unit of a plurality of motion compensation units corresponding to a storage unit (See Section 2.3.6 - derive motion vector of each M×N sub-block);
determining a second motion vector based on the first motion vector, where a precision of the second motion vector matches a motion vector precision of the storage unit (See sections 2.3.3 and 2.3.6 - After MCP, the high accuracy motion vector of each sub-block is rounded and saved as the same accuracy as the normal motion vector). 
Chen does not explicitly disclose determining a third motion vector based on the second motion vector, where there is a preset correspondence between the third motion vector and the second motion vector, and the third motion vector is used for subsequent encoding/decoding processing, wherein based on a determination that a size of the storage unit is greater than that of the first motion compensation unit, the preset correspondence facilitates determining a value of the third motion vector as being equal to an average value the second motion vector and a fourth motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit, and the fourth motion vector is a motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit other than the first motion compensation unit.
determining a third motion vector based on the second motion vector, where there is a preset correspondence between the third motion vector and the second motion vector, and the third motion vector is used for subsequent encoding/decoding processing (See [0034] –[0038]- A motion vector of the top-left 4.times.4 block in every 16.times.16 block is stored in the buffer and the stored motion vector represents the motion vector of the entire 16.times.16 block.).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Chen to add the teachings of Chuang as above, in order to reduce the buffer requirement of a temporal buffer for affine candidate derivation (Chuang, [0011]).
Regarding the limitation “based on a determination that a size of the storage unit is greater than that of the first motion compensation unit, the preset correspondence facilitates determining a value of the third motion vector as being equal to an average value the second motion vector and a fourth motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit, and the fourth motion vector is a motion vector of a second motion compensation unit of the plurality of motion compensation units corresponding to the storage unit other than the first motion compensation unit, Examiner notes that this limitation is a contingent limitation and it is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not 
 Regarding claim 2, Chen and Chuang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose based on a determination that the size of the storage unit is less than or equal to that of the first motion compensation unit, the preset correspondence facilitates determining the value of the third motion vector as being equal to that of the second motion vector.
However, Chuang from the same or similar endeavor of video coding discloses based on a determination that the size of the storage unit is less than or equal to that of the first motion compensation unit, the preset correspondence facilitates determining the value of the third motion vector as being equal to that of the second motion vector  (See [0034] –[0038]- A motion vector of the top-left 4.times.4 block in every 16.times.16 block is stored in the buffer and the stored motion vector represents the motion vector of the entire 16.times.16 block.)
The motivation for combining Chen and Chuang has been discussed in connection with claim 1, above. 
Regarding claim 3, Chen and Chuang disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method according to claim 2, wherein the obtaining of the first motion vector comprises: determining a motion vector of a control point of the affine code block, where the control point is a reference pixel used for predicting a motion vector of the affine code block; and determining the first motion vector based on the motion vector of the control point, where a value of the first motion vector is equal to that of the motion vector of the control point, and the first motion compensation unit includes the control point, or the affine code block does not include the control point and the first motion compensation unit is a motion compensation unit closest to the control point among the plurality of motion compensation units corresponding to the storage unit. (See Section 2.3.6 – the motion vector of the bottom-left control point calculated according to equation 15).
Regarding claim 4, Chen and Chuang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses the method according to claim 1, wherein
the obtaining of the first motion vector comprises: determining a motion vector of a control point of the affine code block, where the control point is a reference pixel used for predicting a motion vector of the affine code block; and determining the first motion vector based on the motion vector of the control point, where a value of the first motion vector is equal to that of the motion vector of the control point, and the first motion compensation unit includes the control point, or the affine code block does not include the control point and the first motion compensation unit is a motion compensation unit closest to the control point among the plurality of motion compensation units corresponding to the storage unit (See Section 2.3.6 - Affine motion compensation prediction)
Regarding claim 5, Chen and Chuang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method according to claim 1, wherein the determining the second motion vector based on the first motion vector comprises:
when a motion vector precision of the motion compensation unit is the same as that of the storage unit, determining that the value of the second motion vector is equal to that of the first motion vector; and when the motion vector precision of the motion compensation unit is different from that of the storage unit, determining the second motion vector based on the first motion vector, the motion vector precision of the motion compensation unit, the motion vector precision of the storage unit, and a motion vector precision transformation formula (See sections 2.3.3 and 2.3.6 - After MCP, the high accuracy motion vector of each sub-block is rounded and saved as the same accuracy as the normal motion vector).
Regarding claim 6, Chen and Chuang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses method according to claim 1, wherein the precision of the second motion vector matches the motion vector precision of the storage unit corresponding to the first motion compensation unit based on a determination that a length of a unit distance of a coordinate axis in a coordinate system corresponding to the second motion vector is equal to a length of a unit distance of a coordinate axis in a coordinate system corresponding to the storage unit. (See sections 2.3.3 and 2.3.6 - To derive motion vector of each M×N sub-block, the motion vector of the center sample of each subblock, as shown in Figure 16, is calculated according to Equation 15, and rounded to 1/16 fraction accuracy. Then the motion compensation interpolation filters mentioned in section 2.3.3 are applied to generate the prediction of each sub-block with derived motion vector.)
Regarding claim 7, Chen and Chuang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose the method according to claim 1, wherein subsequent encoding/decoding processing for which the third motion vector is used comprises one or more of deducing motion information of a code block adjacent to the affine code block, loop filtering, or overlapped block motion compensation.
the method according to claim 1, wherein subsequent encoding/decoding processing for which the third motion vector is used comprises one or more of deducing motion information of a code block adjacent to the affine code block, loop filtering, or overlapped block motion compensation. (See [0011] - method retrieve two or more motion vectors (MVs) of a neighboring block; and [0064] - in-loop processing Deblocking Filter)
The motivation for combining Chen and Chuang has been discussed in connection with claim 1, above. 
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Chuang discloses at least one processor; and a memory having computer readable instructions stored thereon that, when executed by the at least one processor, causes the apparatus to (See [0066])
The motivation for combining Chen and Chuang has been discussed in connection with claim 1, above. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FABIO S LIMA/ Primary Examiner, Art Unit 2486